Title: From Thomas Jefferson to Joseph Reed, 17 April 1781
From: Jefferson, Thomas
To: Reed, Joseph



Sir
In Council, April 17th. 1781.

I have been honoured with your Excellency’s letter proposing the actual extension of our mutual boundary. I presume therefore that the propositions contained in the Resolutions of our Assembly of [July 4, 1780] which I had the honour to communicate to your Excellency have been approved by your State and that the Boundaries are to be run on the principles therein proposed. No mode of determining the extent of the five degrees of longitude from Delaware river in the latitude of Mason and Dixons line having been pointed out by your Excellency I shall venture to propose that this be determined by Astronomical Observations to be made at or near the two extremities of the Line as being in our opinion the most certain and unexceptionable mode of determining that point which being fixed every thing else will be easy. Should this mode be approved by your Excellency we have appointed the Revd. James Madison as a Commissioner on our part to execute the work in the Western Quarter and the Revd. Robert Andrews to perform the office at the Eastern end in Conjunction with the Gentlemen whom you have been pleased to appoint or any others on your part. To those before named we shall add an Associate each, that the work may not be retarded or frustrated by the Sickness of one.
We will send to the Westward the most necessary Instruments which we suppose to be a good time piece, Telescopes and a transit Instrument and hope it will be convenient for you to furnish what may be necessary at the Eastern End; Our Commissioners will attend at their respective Stations at any time which your Excellency shall think proper to appoint allowing it to be a month after I shall have received your pleasure on that head.
I will observe to your Excellency that the resolutions of our Assembly after laying down the principles on which the boundaries were to be extended gave full powers to the Executive as to time manner and all other Circumstances so that there will be no necessity of awaiting their meeting to lay before them the resolutions of your Council as desired in your letter of February 26th. I am &c,

T. J.

